DETAILED ACTION
This action is a response to arguments/remarks filed 5/10/21 in which claims 73, 75-80, 82-87, 89-94 and 96-100 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 73, 75, 80, 82, 87, 89, 94 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (Pub. No.: 2018/0192418), herein Chen and Dai et al. (Pub. No.: 2015/0305016), herein Dai.

As to claim 73, Chen teaches a method for transmitting data, comprising: 
determining whether a transmission period of time of an uplink channel with a first Transmission Time (TTI) length for transmission overlaps with a transmission period of time of an uplink (Chen [0035] legacy wireless communication technology is LTE, which has a 1 millisecond (ms) (longer than the second) subframe TTI duration, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration (e.g., a duration that is less than a 1 ms subframe). [0095] communicating component 661 may handle potential conflicts between scheduled concurrent transmission of the communications (e.g., over ULL) and the other communications (e.g., over a legacy wireless communication technology such as LTE) in the same time interval (e.g., subframe or portion thereof)); and 
when it is determined that the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of the uplink channel with the second TTI length for transmission, selecting at least one uplink channel from the uplink channels for transmission, under a preset method, and dropping a remaining uplink channel of the uplink channels, or transmitting the remaining uplink channel of the uplink channels using puncturing (Chen [0098] prioritizing communications at Block 1318 may include communication prioritizing component 1216 prioritizing the ULL communications for transmission in resources that overlap transmission of the other communications, communication prioritizing component 1216 dropping the other communications over the entire TTI (e.g., the LTE subframe))
	wherein the selecting at least one uplink channel from the uplink channels for transmission under the preset method, and dropping the remaining uplink channel of the uplink channels or transmitting the remaining uplink channel of the uplink channels using puncturing, are performed in one or a combination of methods comprising: 
(Chen [0119] where URS (control channel) collides with PUSCH the communicating component can drop PUSCH transmissions  in colliding symbols)
method 2: the uplink channel with the second TTI length for transmission is selected, and the uplink channel with the first TTI length for transmission is dropped or transmitted using puncturing; 
method 7: the uplink channel with the first TTI length for transmission is selected, and the uplink channel with the second TTI length for transmission is dropped;
 method 3: an uplink channel carrying uplink control information (UCI) is selected, and when there are a plurality of uplink channels carrying UCI, an uplink channel carrying UCI with a high priority is selected, and when there are a plurality of uplink channels carrying UCI with the high priority, an uplink channel is selected under the above method 1 or method 2 or method 7; and
 a remaining uplink channel is dropped or transmitted using puncturing (Chen [0119] where URS (control channel) collides with PUSCH the communicating component can drop PUSCH transmissions  in colliding symbols)
Chen does not teach
wherein when the selecting at least one uplink channel from the uplink channels for transmission under the preset method, and dropping the remaining uplink channel of the uplink channels or transmitting the remaining uplink channel of the uplink channels using puncturing are performed in one or a combination of the method 1, method 2, method 7 or method 3, the method for transmitting data further comprises: 
transferring Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and transmitting the UCI on the selected uplink channel;
 wherein the preset rule 1 comprises one or a combination of the following rules: 

rule 1-2: when the UCI in the uplink channel which is not selected is Acknowledgement/Negative Acknowledgement, ACK/NACK, and/or a Scheduling Request, SR, the UCI is transferred to and transmitted on the selected uplink channel; when the UCI in the uplink channel which is not selected comprises Periodical Channel State Information, P- CSI, the P- CSI in the uplink channel which is not selected is dropped, or if P-CSI is carried on the selected uplink channel, then the P-CSI in the uplink channel which is not selected is 6App. No.: 16/338,440 Docket No.: 9355P086 dropped, or if no P-CSI is carried on the selected uplink channel, then the P-CSI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel; rule 1-3: when the selected uplink channel is an uplink channel with the first TTI length for transmission, if there are both an uplink shared channel with the first TTI length for transmission, and an uplink control channel with the first TTI length for transmission, then the uplink shared channel with the first TTI length for transmission or the uplink control channel with the first TTI length for transmission is selected to carry the UCI, or a part of the UCI is carried on the uplink shared channel with the first TTI length for transmission, and the other part of the UCI is carried on the uplink control channel with the first TTI length for transmission; when there are a plurality of uplink shared channels with the first TTI length, and when there is an uplink shared channel with the first TTI length for transmission on a Primary Carrier Component, PCC, the uplink shared channel with the first TTI length for transmission on the PCC is selected to carry the UCI; when there is no uplink shared channel with the first TTI length for transmission on the PCC, an uplink shared channel with the first TTI length for transmission, on a Secondary Carrier Component, SCC, with the lowest carrier index among SCCs comprising the uplink shared channels with the first TTI length for transmission is selected to carry the UCI; wherein when the selected uplink shared channel is an uplink shared channel corresponding to a Radom Access Response, RAR, grant, the UCI is not transmitted; rule 1-4: when the selected uplink gth, then the first or last one of the uplink shared channels with the second TTI length for transmission is selected to carry the UCI; or when a plurality of carriers are aggregated for a UE, and if there is an uplink shared channel with the second TTI length for transmission on the PCC, then the uplink shared channel with the second TTI length for 
	However Dai does teach
wherein when the selecting at least one uplink channel from the uplink channels for transmission under the preset method, and dropping the remaining uplink channel of the uplink channels or transmitting the remaining uplink channel of the uplink channels using puncturing are performed in one or a combination of the method 1, method 2, method 7 or method 3, the method for transmitting data further comprises: 
transferring Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and transmitting the UCI on the selected uplink channel (Dai [0048] based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier)
 wherein the preset rule 1 comprises one or a combination of the following rules: 
rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel (Dai [0048] based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier)



As to claim 80, Chen teaches method for transmitting data, comprising:
 determining whether a transmission period of time of an uplink channel with a first transmission time (TTI) length for transmission overlaps with a transmission period of time of an uplink channel with a second TTI length for transmission wherein the first TTI length is longer than the second TTI length; (Chen [0035] legacy wireless communication technology is LTE, which has a 1 millisecond (ms) subframe TTI duration, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration (e.g., a duration that is less than a 1 ms subframe). [0095] communicating component 661 may handle potential conflicts between scheduled concurrent transmission of the communications (e.g., over ULL) and the other communications (e.g., over a legacy wireless communication technology such as LTE) in the same time interval (e.g., subframe or portion thereof)) and
 when it is determined that the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of the uplink channel with the second TTI length for transmission, determining that a UE selects an uplink channel from the uplink channels for transmission, under a preset method, and drops a remaining uplink channel or transmitting the remaining uplink channel using puncturing (Chen [0098] prioritizing communications at Block 1318 may include communication prioritizing component 1216 prioritizing the ULL communications for transmission in resources that overlap transmission of the other communications, communication prioritizing component 1216 dropping the other communications over the entire TTI (e.g., the LTE subframe))

wherein the determining that the UE selects an uplink channel from the uplink channels for transmission, under the preset method, and drops the remaining uplink channel or transmitting the remaining uplink channel using puncturing is performed in one or a combination of methods comprising:
 method 1: an uplink control channel is selected, and an uplink shared channel is dropped or transmitted using puncturing (Chen [0119] where URS (control channel) collides with PUSCH the communicating component can drop PUSCH transmissions  in colliding symbols)
method 2: the uplink channel with the second TTI length for transmission is selected, and the uplink channel with the first TTI length for transmission is dropped or transmitted using puncturing method 7: the uplink channel with the first TTI length for transmission is selected, and the uplink channel with the second TTI length for transmission is dropped; method 3: an uplink channel carrying uplink control information (UCI) is selected, and when there are a plurality of uplink channels carrying UCI, an uplink channel carrying UCI with a high priority is selected, and when there are a plurality of uplink channels carrying UCI with 30App. No.: 16/338,440 Docket No.: 9355P086 the high priority, an uplink channel is selected under the above method 1 or method 2 or method 7, and a remaining uplink channel is dropped or transmitted using puncturing; 

Chen does not teach
wherein when the determining that the UE selects an uplink channel from the uplink channels for transmission, under the preset method, and drops the remaining uplink channel or transmitting the 
determining that the UE transfers Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and transmits the UCI on the selected uplink channel; 
the preset rule 1 comprises one or a combination of the following rules: rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel; rule 1-2: when the UCI in the uplink channel which is not selected is Acknowledgement/Negative Acknowledgement, ACK/NACK, and/or a Scheduling Request, SR, the UCI is transferred to and transmitted on the selected uplink channel; and when the UCI in the uplink channel which is not selected comprises Periodical Channel State Information, P- CSI, the P-CSI in the uplink channel which is not selected is dropped, or if P-CSI is carried on the selected uplink channel, then the P-CSI in the uplink channel which is not selected is dropped, and if no P-CSI is carried on the selected uplink channel, then the P-CSI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel; rule 1-3: when the selected uplink channel is an uplink channel with the first TTI length for transmission, if there are both an uplink shared channel with the first TTI length for transmission, and an uplink control channel with the first TTI length for transmission, then the uplink shared channel with the first TTI length for transmission or the uplink control channel 31App. No.: 16/338,440 Docket No.: 9355P086 with the first TTI length for transmission is selected to carry the UCI, or a part of the UCI is carried on the uplink shared channel with the first TTI length for transmission, and the other part of the UCI is carried on the uplink control channel with the first TTI length for transmission; if there are a plurality of uplink shared channels with the first TTI length, then when there is an uplink shared channel with the first TTI length for transmission, on a Primary Carrier Component, PCC, the uplink shared channel with the first TTI length for transmission, on the PCC is selected to carry the UCI, and when 
However Dai does teach
wherein when the determining that the UE selects an uplink channel from the uplink channels for transmission, under the preset method, and drops the remaining uplink channel or transmitting the remaining uplink channel using puncturing is performed in one or a combination of the method 1, method 2, method 7 or method 3, the method for transmitting data further comprises: 
determining that the UE transfers Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and transmits the UCI on the selected uplink channel (Dai [0048] based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier)

the preset rule 1 comprises one or a combination of the following rules: 
rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel (Dai [0048] based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen with Dai, for the same reasons stated in claim 73.


As to claim 87, Chen teaches an apparatus, comprising: 
a processor, a transceiver, and a memory, wherein (Chen Fig. 12 processor, transceiver and memory): 
the processor is configured to read program in the memory: 
to determine whether a transmission period of time of an uplink channel with a first  transmission time (TTI) length for transmission overlaps with a transmission period of time of an uplink channel with a second TTI length for transmission wherein the first TTI length is longer than the second TTI length; (Chen [0035] legacy wireless communication technology is LTE, which has a 1 millisecond (ms) subframe TTI duration, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration (e.g., a duration that is less than a 1 ms subframe). [0095] communicating component 661 may handle potential conflicts between scheduled concurrent transmission of the communications (e.g., over ULL) and the other communications (e.g., over a legacy wireless communication technology such as LTE) in the same time interval (e.g., subframe or portion thereof)); and
 when the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of the uplink channel with the second TTI length for transmission, to select an uplink channels for transmission, under a preset method, and to drop a remaining uplink channel, or to transmit the remaining uplink channel using puncturing (Chen [0098] prioritizing communications at Block 1318 may include communication prioritizing component 1216 prioritizing the ULL communications for transmission in resources that overlap transmission of the other communications, communication prioritizing component 1216 dropping the other communications over the entire TTI (e.g., the LTE subframe))
 and the transceiver is configured to receive and transmit data under a control of the processor.  (Chen Fig. 12 receive and transmit under a control of the processor)
wherein the processor configured to select at least one uplink channel for transmission under the preset method, and to drop the remaining uplink channel or to transmit the remaining uplink channel using puncturing is performed in one or a combination of methods comprising: 48App. No.: 16/338,440 Docket No.: 9355P086 
 method 1: an uplink control channel is selected, and an uplink shared channel is dropped or transmitted using puncturing (Chen [0119] where URS (control channel) collides with PUSCH the communicating component can drop PUSCH transmissions  in colliding symbols)
method 2: the uplink channel with the second TTI length for transmission is selected, and the uplink channel with the first TTI length for transmission is dropped or transmitted using puncturing; 
method 7: the uplink channel with the first TTI length for transmission is selected, and the uplink channel with the second TTI length for transmission is dropped; 
method 3: an uplink channel carrying uplink control information (UCI) is selected, if there are a plurality of uplink channels carrying UCI, then an uplink channel carrying UCI with a high 55App. No.: 16/338,440 Docket No.: 9355P086 priority is 

Chen does not teach
 a remaining uplink channel is dropped or transmitted using puncturing, when the processor configured to select at least one uplink channel for transmission under the preset method, and to drop the remaining uplink channel or to transmit the remaining uplink channel using puncturing is performed in one or a combination of the method 1, method 2, method 7 or method 3, the processor is further configured: to transfer Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and to transmit the UCI on the selected uplink channel  wherein the preset rule 1 comprises one or a combination of the following rules:
 rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel; 
rule 1-2: when the UCI in the uplink channel which is not selected is Acknowledgement/Negative Acknowledgement, ACK/NACK, and/or a Scheduling Request, SR, the UCI is transferred to and transmitted on the selected uplink channel; 
when the UCI in the uplink channel which is not selected comprises Periodical Channel State Information, P- CSI, the P-CSI in the uplink channel which is not selected is dropped, or if P-CSI is carried on the selected uplink channel, then the P-CSI in the uplink channel which is not selected is dropped, or if no P-CSI is carried on the selected uplink channel, then the P-CSI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel; 
rule 1-3: when the selected uplink channel is an uplink channel with the first TTI length for transmission, if there are both an uplink shared channel with the first TTI length for transmission, and an uplink control channel with the first TTI length for transmission, then the uplink shared channel with the 
 when there are a plurality of uplink shared channels with the first TTI length, and when there is an uplink shared channel with the first TTI length for transmission on a Primary Carrier Component, PCC, the uplink shared channel with the first TTI length for transmission on the PCC is selected to carry the UCI; when there is no uplink shared channel with the first TTI length for transmission on the PCC, an uplink shared channel with the first TTI length for transmission, on a Secondary Carrier Component, SCC, with the lowest carrier index among SCCs comprising the uplink shared channels with the first TTI length for transmission is selected to carry the UCI; 
wherein when the selected uplink shared channel is an uplink shared channel corresponding to a Radom Access Response, RAR, grant, the UCI is not transmitted; 
rule 1-4: when the selected uplink channel is the uplink control channel with the second TTI length for transmission, if there are a plurality of uplink control channels with the second TTI length for transmission, in the first TTI length, then the first or last uplink control channel with the second TTI length for transmission is selected to carry the UCI, or an uplink control channel with the second TTI length for transmission, which carries P-CSI is selected to carry P- CSI in the uplink channel which is not selected;
 if there is no uplink control channel with the second TTI length for transmission, which carries P-CSI, then the first or last uplink control channel with the second TTI length for transmission is selected to carry the P-CSI in the uplink channel which is not selected; 
an uplink control channel with the second TTI length for transmission, which carries ACK/NACK and/or an SR is selected to carry ACK/NACK and/or an SR in the uplink channel which is not selected;

when there are a plurality of uplink control channels with the second TTI length for transmission, which carries ACK/NACK and/or an SR, the first or last one of the plurality of uplink control channels with the second TTI length for transmission is selected to carry the ACK/NACK and/or an SR in the uplink channel which is not selected;
 rule 1-5: when the selected uplink channel is the uplink shared channel with the second TTI length for transmission, if there are a plurality of uplink shared channels with the second TTI length for transmission, in the first TTI length, then the first or last one of the uplink shared channels with the second TTI length for transmission is selected to carry the UCI; or when a plurality of carriers are aggregated for a UE, and if there is an uplink shared channel with the second TTI length for transmission on the PCC, then the uplink shared channel with the second TTI length for transmission on the PCC is selected to carry the UCI; 
if there is no uplink shared channel with the second TTI length for transmission on the PCC, then an uplink shared channel with the second TTI length for transmission, on an SCC with the lowest carrier index among SCCs comprising the uplink shared channels with the second TTI length for transmission is selected to carry the UCI; and when there are a plurality of uplink shared channels with the second TTI length for transmission on the selected carrier, the first or last one of the uplink shared channels with the second TTI length for transmission is selected to carry the UCI; 

However Dai does teach
a remaining uplink channel is dropped or transmitted using puncturing, when the processor configured to select at least one uplink channel for transmission under the preset method, and to drop the remaining uplink channel or to transmit the remaining uplink channel using puncturing is performed in one or a combination of the method 1, method 2, method 7 or method 3, the processor is further configured: 
to transfer Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and to transmit the UCI on the selected uplink channel  wherein the preset rule 1 comprises one or a combination of the following rules:
 rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel (Dai [0048] based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen with Dai, for the same reasons stated in claim 73.


As to claim 94, Chen teaches an apparatus, comprising: 
a processor, a transceiver, and a memory, wherein (Chen Fig. 12 processor, transceiver and memory): 


to determine whether a transmission period of time of an uplink channel with a first  transmission time (TTI) length for transmission overlaps with a transmission period of time of an uplink channel with a second TTI length for transmission wherein the first TTI length is longer than the second TTI length; (Chen [0035] legacy wireless communication technology is LTE, which has a 1 millisecond (ms) subframe TTI duration, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration (e.g., a duration that is less than a 1 ms subframe). [0095] communicating component 661 may handle potential conflicts between scheduled concurrent transmission of the communications (e.g., over ULL) and the other communications (e.g., over a legacy wireless communication technology such as LTE) in the same time interval (e.g., subframe or portion thereof)); and
 when the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of the uplink channel with the second TTI length for transmission, to select an uplink channels for transmission, under a preset method, and to drop a remaining uplink channel, or to transmit the remaining uplink channel using puncturing (Chen [0098] prioritizing communications at Block 1318 may include communication prioritizing component 1216 prioritizing the ULL communications for transmission in resources that overlap transmission of the other communications, communication prioritizing component 1216 dropping the other communications over the entire TTI (e.g., the LTE subframe))
 and the transceiver is configured to receive and transmit data under a control of the processor.  (Chen Fig. 12 receive and transmit under a control of the processor)
wherein the processor configured to select at least one uplink channel for transmission under the preset method, and to drop the remaining uplink channel or to transmit the remaining uplink channel using puncturing is performed in one or a combination of methods comprising: 48App. No.: 16/338,440 Docket No.: 9355P086 
(Chen [0119] where URS (control channel) collides with PUSCH the communicating component can drop PUSCH transmissions  in colliding symbols)
method 2: the uplink channel with the second TTI length for transmission is selected, and the uplink channel with the first TTI length for transmission is dropped or transmitted using puncturing;
 method 7: the uplink channel with the first TTI length for transmission is selected, and the uplink channel with the second TTI length for transmission is dropped;
 method 3: an uplink channel carrying UCI is selected, and when there are a plurality of uplink channels carrying UCI, an uplink channel carrying UCI with a high priority is selected, and when there are a plurality of uplink channels carrying UCI with the high priority, an uplink channel is selected under any of the methods above, and a remaining uplink channel is dropped or transmitted using puncturing; 
Chen does not teach
when the processor configured to determine that the UE selects an uplink channel of the uplink channels for transmission under the preset method, and drops the remaining uplink 80App. No.: 16/338,440 Docket No.: 9355P086 channel or transmits the remaining uplink channel using puncturing is performed in one or a combination of the method 1, method 2, method 7, and method 3, the processor is further configured: 
to determine that the UE transfers Uplink Control Information, UCI, in an uplink channel which is not selected to the selected uplink channel under a preset rule 1, and transmits the UCI on the selected uplink channel;
 the preset rule 1 comprises one or a combination of the following rules: 
rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel;
 rule 1-2: when the UCI in the uplink channel which is not selected is Acknowledgement/Negative Acknowledgement, ACK/NACK, and/or a Scheduling Request, SR, the UCI is 
However Dai does teach
when the processor configured to determine that the UE selects an uplink channel of the uplink channels for transmission under the preset method, and drops the remaining uplink 80App. No.: 16/338,440 Docket No.: 9355P086 channel or transmits the remaining uplink channel using puncturing is performed in one or a combination of the method 1, method 2, method 7, and method 3, the processor is further configured: 
to determine that the UE transfers Uplink Control Information, UCI, in an uplink channel which is not selected to the selected uplink channel under a preset rule 1, and transmits the UCI on the selected uplink channel;
 the preset rule 1 comprises one or a combination of the following rules: 
 rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel (Dai [0048] based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen with Dai, for the same reasons stated in claim 73.



As to claims 75, 82, 89 and 96, Chen teaches the method according to claim 73 and 80 and the apparatus according to claims 87 and 94, wherein the selecting at least one uplink channel from the uplink channels for transmission under the preset method, and dropping the remaining uplink channel of the uplink channels or transmitting the remaining uplink channel of the uplink channels using puncturing are performed in one or a combination of following methods:

 wherein the selecting at least one uplink channel from the uplink channels for transmission under the preset method, and dropping the remaining uplink channel of the uplink channels or transmitting the remaining uplink channel of the uplink channels using puncturing are performed in the method 2 or method 3 or method 7, the method for transmitting data further comprises one or a combination of methods comprising: 
 

method 4: when the uplink channel with the first TTI length for transmission overlaps with an uplink control channel with the second TTI length for transmission, at least one of the following schemes is applied, wherein the uplink channel with the first TTI length for transmission comprises at least one of an uplink shared channel or an uplink control channel
in a first scheme, the uplink control channel with the second TTI length for transmission is selected for transmission, the uplink channel with the first TTI length for transmission is dropped (Chen [0119] where URS (control channel) collides with PUSCH the communicating component can drop PUSCH transmissions  in colliding symbols)



 in a second scheme, the uplink channel with the first TTI length for transmission is selected, and the uplink control channel with the second TTI length for transmission is dropped; 
or in a third scheme, an uplink channel carrying UCI is selected, and when there are a plurality of uplink channels carrying UCI, an uplink channel carrying UCI with a high priority is selected, and a remaining uplink channel is dropped, or information in a symbol, in the remaining uplink channel, which overlaps with the symbol in the selected uplink channel, is punctured; 
and when there are a plurality of uplink channels carrying UCI with the same high priority, an uplink channel is selected from the plurality of uplink channels carrying the UCI with the same high priority as in the first scheme or the second scheme; 

method 5: when an uplink shared channel with the first TTI length for transmission overlaps with an uplink shared channel with the second TTI length for transmission, at least one of the following schemes is applied: in a fourth scheme, the uplink shared channel with the second TTI length for transmission is selected for transmission, and the uplink shared channel with the first TTI length for transmission is dropped, or information, in a symbol in the uplink shared 4channel with the first TTI length for transmission, which overlaps with the symbol in the uplink shared channel with the second TTI length for transmission is punctured; in a fifth scheme, the uplink shared channel with the first TTI length for transmission is selected for transmission, and the uplink shared channel with the second TTI length for transmission is dropped; or in a sixth scheme, an uplink channel carrying UCI is selected, and when there are a plurality of uplink channels carrying UCI, an uplink channel carrying UCI with a high priority is selected, and a remaining uplink channel is dropped, or information, in a symbol, in the .  


Claims 78, 79, 85, 86, 92, 93, 99 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Dai and Yin et al. (Pub. No.: 2015/0327243), herein Yin.
As to claims 78, 85, 92 and 99, Chen and Dai teach the method according to claim 75, 82 and the apparatus according to claim 89 and 96.



wherein priorities of UCI are as follows: a priority of an SR is higher than or equal to that of ACK/NACK, and a priority of ACK/NACK is higher than that of P-CSI.  

However Yin does teach

wherein priorities of UCI are as follows: a priority of an SR is higher than or equal to that of ACK/NACK, and a priority of ACK/NACK is higher than that of P-CSI (Yin [0141] priority order from high to low is defined as: SR, ACK, CSI)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen and Yin, because Yin teaches us  the UE 102 should use the priority rules described above to determine channel dropping (Yin [0153])
As to claims 79, 86, 93 and 100, the combination of Chen and Yin teach the method according to claim 73, 80 and the apparatus according to claim 87 and 94, wherein the method for transmitting data further comprises: determining whether a sum of transmission power of the uplink channel with the first TTI length for transmission, and transmission power of the uplink channel with the second TTI length for transmission exceeds a highest transmission power allowed for a UE, and when the sum of transmission powers exceeds the highest transmission power, determining whether the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of the uplink channel with the second TTI length for transmission; and when the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of the uplink channel with the second TTI length for transmission, selecting at least one uplink channel from the uplink channels for transmission, under the preset method, and dropping the remaining uplink channel of the uplink channels, or transmitting the remaining uplink channel using puncturing (Yin [0153] If the total transmission power exceeds the maximum allowed transmission power of the UE 102, the UE 102 should determine channel dropping based on uplink channel type and UCI type)

and/or determining whether there is a support of simultaneous transmission of the uplink channel with the first TTI length for transmission, and the uplink channel with the second TTI 17length for transmission, and when there is no support, determining whether the transmission period of time of the uplink channel with the first TTI length for transmission overlaps with the transmission period of time of 
 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen and Yin for the same reasons stated in claim 78.


 


Allowable Subject Matter
Claims 76, 77, 83, 84, 90, 91, 97 and 98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive. With respect to claim 73, the applicant states that Chen fails to describe or suggest “method 1…, method 2…., method 7….” However Claim 73 states “performed in one or a combination of following methods” the examiner is stating that Chen teaches only method 1. For these reasons the examiner maintains the rejection with Chen. With respect to the use of Dai the applicant states that Dai fails to hint or suggest the switch involves the occurrence of a conflict between channels (applicant remarks page 11 second paragraph). However Dai was brought in to teach this specific limitation of claim 73

 “wherein when the selecting at least one uplink channel from the uplink channels for transmission under the preset method, and dropping the remaining uplink channel of the uplink channels or transmitting the remaining uplink channel of the uplink channels using puncturing are performed in one or a combination of the method 1, method 2, method 7 or method 3, the method for transmitting data further comprises: 
transferring Uplink Control Information, UCI, in an unselected uplink channel to the selected uplink channel under a preset rule 1, and transmitting the UCI on the selected uplink channel;
 wherein the preset rule 1 comprises one or a combination of the following rules: 
rule 1-1: UCI in the uplink channel which is not selected is transferred to and transmitted on the selected uplink channel;” 
Nothing in the above passage specifies that an occurrence of a conflict must happen, in fact there is an or statement which means that only one needs to be true (and the examiner only needs to reject one statement). For these reasons the examiner maintains the rejection with Dai. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/               Primary Examiner, Art Unit 2467